DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 04/20/2022. Claims 1-20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding to claim 1 and 14, the best prior art found during the prosecution of the application, Sabella Patent No.: (US 10,440,096 B2) hereinafter referred as Sabella, in view of Flack et al US Patent Application No.:( US 2017/0243249 A1) hereinafter referred as Flack. Sabella teaches the RF circuitry may include a receive signal path which may include circuitry to down-convert RF signals received from front-end module (FEM) circuitry and provide baseband signals to the baseband processors discussed previously. The RF circuitry may also include a transmit signal path which may include circuitry to up-convert baseband signals provided by the baseband processors and provide RF output signals to the FEM circuitry for transmission. The device may be used for communications with other mesh devices, which may be included in a fog as discussed previously. The mesh transceiver may use any number of frequencies and protocols. Flack teaches the system includes a plurality of mobile devices associated with the plurality of vehicles, each of the plurality of mobile devices including a mobile device application operative to acquire information relating to mobility of the vehicle. A server is configured to receive vehicle mobility data generated by the mobile device application of each of the plurality of mobile devices. A database stores traffic volume data in association with a plurality of road segments. A computational platform includes a processor and program code which, when executed by the processor, causes the processor to, with respect to each vehicle of the plurality of vehicles: (i) identify, using the vehicle mobility data, one or more of the plurality of road segments in which the vehicle was present; (ii) estimate, using the traffic volume data, a number of potential visual impressions of the vehicle within the one or more of the plurality of road segments; (iii) determine an estimated number of visual impressions by modifying the number of potential visual impressions in accordance with an environmental filter wherein the environmental filter relates at least to an anticipated visibility of the vehicle to other vehicles present within the one or more of the plurality of road segments; (iv) generate visual impression information based at least in part upon the estimated number of visual impressions; and (v) provide the visual impression information for display by a display device. However, Sabella  and Flack fail to teach the dynamic management and control of WI-FI radios in a network of moving autonomous vehicles. The communication-related information relating to needs and/or requirements of one or more applications and/or services; a Wi-Fi radio manager configured to manage a plurality of radio managers using the context information from the context broker; and a plurality of radios, wherein each of the plurality of radio managers is configured to manage a respective one of the plurality of radios for communication with another electronic device using radio configuration information received from the Wi-Fi radio manager; and wherein the Wi-Fi radio manager is configured to, when managing the plurality of radio managers: select based on one or both of the mobility-related information and the communication-related information one or more radios of the plurality of radios; map data and/or traffic flows associated with the applications and/or services to the one or more radios; and generate or adjust radio configuration information for each of the one or more radios to facilitate communication of the mapped data and/or traffic flows via the one or more radios. The claims 1 and 14 and further defined by the latest amendments filed on 04/20/2022. Therefore, claims 1 and 14 are held allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642